The opinion of the Court was drawn up by
Siiepley J.
— ¡As decided in the case of Lord v. Lancey, ante p. 468, the bond in this case was correctly made to the inhabitants of the city. It is insisted, that there has been no breach of it, because no legal assessment was committed to the collector. It appears, that on the twentieth of July, 1837, a tax list accompanied by a warrant duly authenticated was committed to the collector, but the tax list was not under the hands of the assessors, as the statute requires. On the fourth of October following a supplementary or additional tax list, correcting certain errors or omissions in the first list, and expressly referring to it as containing the assessment for that year, was signed by a majority of the assessor's- and committed to the collector. These two lists contained the assessment on the polls and estates of the inhabitants of the city for that year.
- It was decided in the Case of Johnson v. Goodridge, 3 Shepl. 29, to be a sufficient, compliance with the requirements of the statute, “ that the lists should bear upon them the official sanction of a majority of the assessors, evidenced by their signatures.”1 By signing the supplementary list and therein referring to the former list the assessors made a distinct declaration in their official character and under their hands, that both lists constituted the list of assessments for that year. And such list as a whole must be considered as duly authenticated and committed to the collector after the fourth of October. The condition of the bond providing for the faithful discharge of the duties of collector, the defendant must be responsible for any neglect of them. The default is to stand, and the amount is to be ascertained as agreed.